Title: From John Adams to the President of Congress, No. 42, 10 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 10 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 443–446). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:604– 606.
     Received by Congress on 19 Feb. 1781, this letter included a series of newspaper accounts of events at Copenhagen, Madrid, Paris, Malta, Frankfort, Amsterdam, and London. Among the matters dealt with were the treatment of neutral ships by Spain and Great Britain, Russia’s proposal for a League of Armed Neutrality, the imminent dispatch of a Spanish fleet and army to America, and the Dutch response to Sir Joseph Yorke’s memorial of 21 March.
    